Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-25-2006

Wills v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3336




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Wills v. Smith" (2006). 2006 Decisions. Paper 1222.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1222


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-3336
                             __________________________

                                CHRISTOPHER WILLS,
                                               Appellant
                                        vs.

                                JOSEPH V. SMITH,
                           Warden, Lewisburg Federal Prison
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 04-cv-02328)
                      District Judge: Honorable William J. Nealon
                    _______________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                   April 21, 2006
             Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES
                                Filed April 25, 2006
                            _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Appellant, Christopher Wills, appeals the order of the United States District

Court for the Middle District of Pennsylvania dismissing his petition for writ of habeas

corpus filed pursuant to 28 U.S.C. § 2241. We have jurisdiction to review the final

decision of the District Court pursuant to 28 U.S.C. § 1291. For essentially the reasons

set forth in the District Court’s Memorandum Opinion and Order, as well as the
Magistrate Judge’s Report and Recommendation which it adopted, we will affirm the

District Court’s order of dismissal.

              Wills is a federal prisoner incarcerated at USP-Lewisburg. In 1999, the

United States District Court for the District of Maryland sentenced Wills to two

concurrent terms of 110 months imprisonment and a consecutive 60 month term on his

plea of guilty to one count each of robbery in violation of 18 U.S.C. § 1951, carjacking in

violation of 18 U.S.C. § 2119, and use of a firearm in relation to the carjacking in

violation of 18 U.S.C. § 924(c). The United States Court of Appeals for the Fourth

Circuit dismissed his appeal, and the Supreme Court denied cert., 531 U.S. 1103 (2001).

Having been unsuccessful in his attempt to modify his sentence with a motion filed

pursuant to 18 U.S.C. § 3582(c), see United States v. Wills, 34 Fed. Appx. 126 (4 th Cir.

2002), Wills filed a motion to vacate his sentence under 28 U.S.C. § 2255 alleging, inter

alia, that he was actually innocent of the carjacking offense because the evidence did not

satisfy the intent element of 18 U.S.C. § 2119. The sentencing court denied Wills’ § 2255

motion, the Fourth Circuit Court of Appeals affirmed that decision on appeal, United

States v. Wills, 46 Fed. Appx. 703 (4 th Cir. 2002), and the Supreme Court denied cert.

Wills v. United States, 539 U.S. 909 (2003). The sentencing court likewise denied Wills’

motion filed pursuant to Fed. R. Civ. P. 60(b), wherein Wills relied on allegedly “newly

discovered” documentary evidence in an attempt to establish his innocence. Once again,

that decision was affirmed on appeal. United States v. Wills, 104 Fed. Appx. 294 (4 th Cir.



                                             2
2004). To the extent Wills’ notice of appeal or appellate brief could be construed as an

application for authorization to file a second or successive § 2255 motion under 28 U.S.C.

§§ 2244 and 2255, the Court of Appeals denied the request. Id.

              Wills then filed the underlying petition pursuant to 28 U.S.C. § 2241 in the

United States District Court for the Middle District of Pennsylvania, asserting primarily

that the sentencing court’s erroneous construction of the challenge he raised in his § 2255

motion to the carjacking conviction rendered those proceedings defective and inadequate.

Once again asserting a claim of “actual innocence” based on a 1994 amendment to the

carjacking statute and on a report issued by a firearms examiner in April 1996, Wills

contends that he should be permitted to proceed with a § 2241 petition challenging his

carjacking conviction. Wills’ petition was referred to a Magistrate Judge who issued a

Report recommending that it be dismissed. Adopting the Magistrate Judge’s Report and

Recommendation over appellant’s objections, the District Court found that Wills’ petition

challenging his conviction and sentence falls under § 2255, and that § 2255 is not

rendered inadequate or ineffective merely by his inability to meet the stringent

requirements for filing a second or successive § 2255 motion. Accordingly, the District

Court dismissed the petition for lack of jurisdiction. This timely appeal followed.

              Our review of the District Court’s decision to dismiss Wills’ § 2241 petition

is plenary. See Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002). We agree

with the District Court that Wills has not demonstrated that § 2255 is inadequate or



                                             3
ineffective in the instant case.

              A § 2255 motion is, of course, the presumptive means for a federal prisoner

to challenge the validity of his conviction or sentence, unless such a motion would be

“inadequate or ineffective to test the legality of his detention.” Okereke v. United States,

307 F.3d 117, 120 (3d Cir. 2002); 28 U.S.C. § 2255. As the District Court correctly

concluded, § 2255 is not inadequate or ineffective merely because a prior motion has been

unsuccessful or a petitioner is unable to meet the stringent gatekeeping requirements for

filing a second or successive § 2255 motion under AEDPA. Id. at 120-21; Cradle, 290
F.3d at 538-39. Wills’ reliance on a claim of actual innocence and on a claim involving

an amendment to the carjacking statute that went into effect prior to his conviction in an

attempt to circumvent the gatekeeping provisions of § 2255 is unavailing, and amounts to

little more than an end run around the Fourth Circuit Court of Appeals’ decisions

affirming the sentencing court’s denial of his motions filed pursuant to § 2255 and Rule

60(b), and its decision denying his application for authorization to file a second § 2255

motion.

              We agree that Wills’ claims are merely a restatement of the substance of his

§ 2255 claims under a different heading. Because Wills had a reasonable opportunity to

raise his claims (and any issue as to the proper construction of those claims), including his

“actual innocence” contention, in a § 2255 proceeding before the Unites States District

Court for the District of Maryland and the Fourth Circuit Court of Appeals, and because



                                             4
his claims are not based on an intervening interpretation of the statutory provisions under

which he was convicted, he may not now seek relief through the filing of a § 2241

petition. The District Court, thus, did not err in dismissing Wills’ petition and we will

affirm the District Court’s judgment.




                                             5